Citation Nr: 0205006	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-10 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
a scar on the right lower eyelid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
September 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision that granted service 
connection and assigned a noncompensable rating for a scar of 
the right lower eyelid.  The substantive appeal was filed in 
a timely manner with respect to the issue of entitlement to a 
higher evaluation for the scar.  In addition, the statement 
of the case and supplemental statements of the case provided 
him with the appropriate, applicable law and regulations and 
an adequate discussion of the basis for the RO's assigned 
rating.  Furthermore, the RO's statement of the case 
identified the issue as "Evaluation of scar, right lower 
eyelid currently evaluated as 0 percent disabling".  Thus, 
there is no need to remand the case for compliance with the 
holding of Fenderson v. West, 12 Vet. App. 119 (1999), or for 
clarification of the nature of the issue on appeal. It is 
clear that the veteran has expressed disagreement with the 
original rating assigned for this disability.  I would add 
that the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) did not recommend special language to 
identify claims for a higher initial rating for service-
connected disability. 

In its current status, the case returns to the Board 
following completion of development made pursuant to its July 
1998 remand.  

The veteran appears to claim that he has suffered vision loss 
and other right eye problems as a result of his service-
connected disability.  These matters are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The scar on the right lower eyelid is productive of no 
more than slight disfigurement without pain, adherence, 
ulceration or impairment of function in the affected part.  

CONCLUSION OF LAW

The criteria for a higher (compensable) initial evaluation 
for a scar on the right lower eyelid have not been satisfied.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.326, 4.1, 
4.2, 4.7, 4.10, 4.118, Code 7800, 7803, 7804, 7805 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Service connection was established for a scar on 
the right lower eyelid in a May 1996 rating decision.  The 
veteran was assigned a noncompensable rating under Diagnostic 
Code 7805.  

The clinical record shows that while in the service in Panama 
in 1962, the veteran was the passenger of a motor vehicle 
that was struck by a train.  As a result, he sustained 
numerous injuries including multiple lacerations of the face.  
He underwent skin grafting to reconstruct the upper and lower 
eyelids on the right side.  

The veteran now contends that his inservice injury has 
resulted in a deformity of the eyelids.  As a consequence, he 
has recurrent complaints of ingrown eyelashes that he states 
are very painful.  He reported that he is required to seek 
treatment for his right eye every 6 months or so.  He also 
indicated that he requires treatment for the nonservice-
connected left eye every 90 days.  

An August 1996 private medical statement, submitted to 
support the veteran's claim, notes that biomicroscopy showed 
cicatricial changes secondary to scar tissue of the right 
superior lid resulting in irregular lash and lid borders.  
This reportedly caused entropion of the lashes and corneal 
irritation when the lashes were not depilated on a regular 
basis.  In addition it was noted that the veteran had poor 
lid apposition to the globe.  This statement, however, does 
not address symptoms associated with the service-connected 
scar on the lower lid, which is currently at issue.  The 
matter of claimed additional right eye disability sustained 
by the inservice injury has been referred to the RO for 
appropriate action.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  In 
this case, the veteran's scar of the right lower eyelid has 
been assigned a noncompensable evaluation under Diagnostic 
Code 7805, which is for "Scars, other" and provides for 
rating on limitation of function of the part affected.  

A noncompensable evaluation is granted for slight 
disfigurement for scars located on the head, face, or neck.  
The next higher evaluation requires moderate disfigurement.  
38 C.F.R. § 4.118, Code 7800.  Superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration, may be 
assigned a 10 percent rating under Diagnostic Code 7803 and 
7804, respectively.  Under Esteban v. Brown, 6 Vet App 259 
(1994), the separate disabling manifestations may be rated 
under different diagnostic codes.

When the veteran was examined in November 1995, he reported 
that he had numbness, tightness, tingling of the right 
eyelid.  The physical examination showed a very fine, well-
healed transverse scar on the upper lid and a fine scar on 
the lower lid.  No disfigurement warranting a compensable 
evaluation is shown.  Although the dimensions of the scar are 
not expressly given, the examiner's use of the word "fine" 
to describe the scar suggests slight rather than moderate 
disfigurement.  

VA clinical records dated from August 1998 through August 
2001 have been reviewed.  These records do not reflect any 
evaluation or treatment for the right eyelid scar or its 
residuals.  

In addition, the clinical record does not reveal any evidence 
of  pain, adherence, ulceration or impairment of function in 
the affected part that would warrant a compensable rating 
under the pertinent disability ratings.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  Consequently, the rating 
schedule does not provide a basis for the assignment of a 
higher evaluation.  The Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran's 
clinical record does not reveal that he has required any 
recent hospitalization or outpatient treatment.  Although the 
veteran's contentions regarding the severity of his scar have 
been considered, the record does not support a finding of 
marked interference with his employment.  In view of the 
foregoing, there is no basis for referral for consideration 
of an extraschedular rating.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate his claim.  In particular, I note that VA has 
obtained records in the custody of VA.  In addition, the 
veteran was afforded current examinations.  These reports 
were obtained and associated with the veteran's claims 
folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  In addition, the August 2001 letter 
advised him of the changes in the law precipitated by VCAA 
and outlined the type of evidence he needed to submit in 
order to support his claim.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, in the July 1998 
remand, he was advised that he could present any addition 
evidence or argument while the case was in remand status.  
Furthermore, by a February 2002 letter, he was advised that 
he could submit additional evidence within a 90-day period 
from the date of that letter.  The veteran has not indicated 
that there exist certain records that have not yet been 
associated with his claims folder.  In view of the above, the 
Board finds that the notification and duty-to-assist 
provisions mandated by the VCAA have been satisfied in this 
case.  38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 
1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001). 


ORDER

Entitlement to a higher (compensable) initial rating for a 
scar on the right lower eyelid is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

